                                                                         S DISTRICT
                                                                      ATE           C
                                                                     T




                                                                                                     O
                                                                S
 1 Lincoln D. Bandlow, Esq. (CA #170449)




                                                                                                      U
                                                               ED




                                                                                                       RT
   lincoln@bandlowlaw.com                                                                   ED




                                                           UNIT
                                                                             O   ORDER
                                                                     IT IS S
 2 LAW OFFICES OF LINCOLN BANDLOW, PC
   1801 Century Park East, Suite 2400




                                                                                                             R NIA
 3 Los Angeles, CA 90067
                                                                                                R o ge r s
   Tel.: (310) 556-9680                                                              Gonzalez




                                                           NO
                                                                              onne
                                                                     Judge Yv




                                                                                                             FO
 4 Fax: (310) 861-5550




                                                             RT




                                                                                                        LI
 5 Attorney for Plaintiff                                           ER        10/1/2019




                                                               H




                                                                                                      A
                                                                         N                              C
   Strike 3 Holdings, LLC                                                                  F
                                                                             D IS T IC T O
 6                                                                                 R
 7                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 8                                 OAKLAND DIVISION

 9 STRIKE 3 HOLDINGS, LLC,                            Case Number: 4:19-cv-02868-YGR
10                        Plaintiff,                  Honorable Yvonne Gonzalez Rogers
11 vs.                                                PLAINTIFF’S VOLUNTARY DISMISSAL
                                                      WITHOUT PREJUDICE OF JOHN DOE
12 JOHN DOE subscriber assigned IP address            SUBSCRIBER ASSIGNED IP ADDRESS
   98.207.0.72,
13                                                    98.207.0.72
                     Defendant.
14

15

16         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
17 LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

18 assigned IP address 98.207.0.72 are voluntarily dismissed without prejudice.

19         Dated: September 30, 2019              Respectfully submitted,
                                                  By: /s/ Lincoln D. Bandlow
20                                                Lincoln D. Bandlow, Esq.
                                                  LAW OFFICES OF LINCOLN BANDLOW, PC
21                                                Attorney for Plaintiff
22

23

24

25

26

27

28
                                                  1

                Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                      Case No. 4:19-cv-02868-YGR
